An unpublis ‘- order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME CDUFA‘
OF
NEVADA

:0; mm 

IN THE SUPREME COURT OF THE STATE OF NEVADA

BRYAN DRYDEN, No. 68088
Appellant, FE L E D
vs.
THE STATE OF NEVADA,
Respondent. JUL 9 9 2015
¥ am . n ._ _V Egdxﬂ TRACIE K. LINDEMAN
CLERK OF SUPREME SGLSRT
BY Dee-4W ma”
ORDER DI SMI SSI N G APPEAL

This appeal was initiated by the ﬁling of a pro se appeal.

Eighth Judicial District Court, Clark County; Kathleen E, Delaney, J udge.

On May 26, 2015, appellant ﬁled a notice of appeal. N0

appealable order was designated in the notice of appeal. Becauee

appellant failed to designate an appealable order, we

 

CC:

ORDER this appeal DISMISSED.

pic/lam , J.
Pickering

H011. Kathleen E. Delaney, District Judge
Bryan Dryden

Attorney General/ Carson City

Clark County District Attorney

Eighth Distriet Court Clerk

15«20373